   Case 1:19-mj-00293-RSK ECF No. 1 filed 08/28/19 PageID.1 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                           Case No. 1:19−mj−293

   v.                                         Hon. Ray Kent

BRADLEY P. BATTELL,

         Defendant.
                                       /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):   Detention Hearing
Date/Time:            August 30, 2019 01:30 PM
Magistrate Judge:     Ray Kent
Place/Location:       584 Federal Building, Grand Rapids, MI




                                           RAY KENT

Dated: August 28, 2019           By:        /s/ Faith Hunter Webb
                                           Judicial Assistant
